Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 25, 2016

                                       No. 04-16-00416-CV

   Robert LOWRY, MD; Neurology and Neurophysiology Associates, PA; JCMLR, PA; and
                               Lynnell Lowry, MD,
                                    Appellants

                                                 v.

                 Peter A. TARBOX, MD and/or d/b/a Peter A. Tarbox, MD PA,
                                       Appellee

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2010-CI-20160
                         Honorable David A. Canales, Judge Presiding

                                          ORDER
        Although appellant timely requested the preparation of a reporter’s record, the record was
not filed by the due date of July 8, 2016. This court notified court reporters Luis Duran and Liche
Cavazos by letter that the record was past due. Luis Duran has filed a motion for extension of
time until October 3 (87 days after the original due date) to file the record.

        We grant the motion in part and order Luis Duran and Liche Cavazos to file the
reporter’s record by September 6, 2016 (60 days after the original due date). The court reporters
are advised that the court will not grant a further extension of time unless they (1) establish there
are extraordinary circumstances that prevent them from timely filing the record, (2) advise the
court of what efforts have been expended to prepare the record and the status of completion, and
(3) provide the court reasonable assurance the record will be completed and filed by the
requested extended deadline.


                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of August, 2016.

                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court